Pee Cubiam.
On or about the 7th day of March, 1906, the county commissioners of Stevens county, pursuant to an act of the legislature of March 9, 1905 (Laws 1905, page 349), appointed the relator as game warden in and for said county, to succeed one John D. Slocum. The salary fixed by the commissioners for that office while occupied by Slocum was $25 per month. After the relator entered upon the discharge of his duties, the commissioners increased, or attempted to increase, the salary to $100 per month. The respondent refusing to issue a warrant for said salary, the relator instituted this proceeding to compel him so to do. From a judgment of dismissal, this appeal is taken.
Among other defenses urged against relator’s action, was the unconstitutionality of the statute under which relator was appointed. Respondent contends that this statute is unconstitutional for several reasons, one of which is that it does not provide for the election of the county game warden. We think the ’ case falls squarely within the decision of this court, rendered on April 15, 1907, in State ex rel. Egbert v. Blumberg, 46 Wash. 270, 89 Pac. 708, wherein it was held that the statute providing for the appointment of county fruit inspectors was in conflict with § 5, art. 11, of the state constitution, in that it did not provide for an election of such officers. Upon the authority of that case the judgment of the trial court herein is affirmed.
On account of discourteous and offensive language appearing, uncalled for, in respondent’s brief (page 22), costs for the printing of said brief will not be allowed as against appellant.